Case 4:21-cv-00487-SDJ Document 1-3 Filed 04/12/21 Page 1 of 12 PageID #: 12




                           EXHIBIT
                             "B"
                                                                                                                    FILED
2
Case   ESERVE
  CIT/4:21-cv-00487-SDJ Document 1-3 Filed 04/12/21 Page 2 of 12 PageID #: 13                            2/17/2021 4:09 PM
                                                                                                           FELICIA PITRE
                                                                                                        DISTRICT CLERK
                                                                                                    DALLAS 00., TEXAS
                                                                                                    Nikiya Harris DEPUTY


                                CAUSE N0. DC-21 -02098
                                                                                        191 St
JOSHUA GRAYBEAL, Individually; and                                          IN THE
WALTER GRAYBEAL and DEBORAH
GRAYBEAL as Next Friends and Parents
of A.G., a Minor,

       Plaintiffs

v,                                                                           DISTRICT COURT
JB HUNT TRANSPORT, INC. and
THERESA HUTCHINSON-GHANEM,
       Defendants                                              OF DALLAS COUNTY, TEXAS

                              PLAINTIFFS’ ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiffs Joshua Graybeal, Individually; and Walter Graybeal and Deborah Graybeal as

Next Friends and parents of A.G., their minor child (collectively “Plaintiffs”)    le   this Original

Petition against J.B. Hunt Transport, Inc. a Georgia Corporation, and Theresa Hutchinson-

Ghanem, an individual, and respectfully allege as follows:

                                                   I.
                                 DISCOVERY CONTROL PLAN
       1.1     Pursuant to Rule 190.1 of the Texas Rules of Civil Procedure, Plaintiffs respectfully

request that discovery in this case be conducted under Level 3, by further order   of this Court,   as

set forth in Texas Rule   of Civil Procedure 190.4.

                                                   II.
                                                 PARTIES
       2.1     Plaintiff Joshua Graybeal is an individual and resident of Denton County, Texas.

Pursuant to Texas   Civil Practice   and Remedies Code § 30.014, the last three digits     of Joshua




PLAINTIFFS’ ORIGINAL PETITION — PAGE 1 0F   11
Case 4:21-cv-00487-SDJ Document 1-3 Filed 04/12/21 Page 3 of 12 PageID #: 14




Graybeal’s Texas driver’s license are 312, and the last three digits of his Social Security number

are 3 15 .

         2.2    Minor Plaintiff A.G. appears by and through her Next Friends and parents, Walter

Graybeal and Deborah Graybeal. Pursuant to Texas Civil Practice and Remedies Code § 30.014,

the last three digits   of A.G.’s Texas driver’s license   are 699, and the last 3 digits   of her Social

Security number are 645.

         2.3    Next Friend Walter Graybeal is an individual and resident of Denton County,

Texas. Pursuant to Texas Civil Practice and Remedies Code § 30.0 14, the last three digits ofWalter

Graybeal’s Texas driver’s license are 485, and the last three digits of his Social Security number

are 937.

         2.4    Next Friend Deborah Graybeal is an individual and resident of Denton County,

Texas. Pursuant to Texas Civil Practice and Remedies Code § 30.014, the last three digits of

Deborah Graybeal’s Texas driver’s license are 888, and the last three digits of her Social Security

number are 747.

         2.5    Defendant J.B. Hunt Transport, Inc. is a Georgia corporation. Its principal place of

business in the state of Texas is Dallas, Dallas County, Texas. It may be served with process by

and through its registered agent, Corporation Service Company, located at 211 E. 7th Street, Suite

620 Austin, Texas 78701.

         2.6    Defendant Theresa Hutchison-Ghanem is an individual and resident of Sand

Springs, Oklahoma. She may be served with process at her home address of 1 1450 West Highway

51   Lot 61A Sand Springs, Oklahoma 74063.




PLAINTIFFS’ ORIGINAL PETITION — PAGE 2 0F   11
Case 4:21-cv-00487-SDJ Document 1-3 Filed 04/12/21 Page 4 of 12 PageID #: 15




                                                  III.
                                  JURISIDICTION AND VENUE

        3.1    This Court has jurisdiction over this matter because the amount in controversy

exceeds the jurisdictional minimum of this Court, exclusive of costs and interest, and because the

Defendant, J.B. Hunt is a resident of the State of Texas.

        3.2    Venue is proper in Dallas County under section 15.002(a)(3) because Defendant

J.B. Hunt’s principal ofce   in this state is located in Dallas County, Texas.

        3.3    Pursuant to Texas Rule of Civil Procedure 54, all conditions precedent have been

performed or have occurred.

                                                  IV.
                                                 FACTS
       4.1     This case arises out of a vehicle collision that occurred on February 24, 2019 at

approximately 3 :35 p.m.

       4.2     While Joshua Graybeal was driving With his younger sibling, minor plaintiff A.G.,

in the passenger seat, Defendant Theresa Hutchison-Ghanem was operating a tractor-trailer in the

course and scope   of her employment with J.B. Hunt Transport, Inc. (hereinafter, “J.B. Hunt”)

behind the Plaintiffs’ vehicle.

       4.3     While northbound on the 16200 block of Blue Mound Road, Joshua Graybeal

slowed and turned on the vehicle’s turn signal as he approached a left turn onto Martin Ranch

Road, eventually coming to a stop to yield the right-of-way to oncoming trafc.       His younger

sibling, minor plaintiff A.G., was in the passenger seat. Walter Graybeal and Deborah Graybeal

were, at all relevant times, the owners of the Plaintiffs’ vehicle.




PLAINTIFFS’ ORIGINAL PETITION — PAGE 3 0F   11
Case 4:21-cv-00487-SDJ Document 1-3 Filed 04/12/21 Page 5 of 12 PageID #: 16




        4.4     Despite this, Defendant Theresa Hutchison-Ghanem suddenly and violently

collided into the rear of Plaintiffs’ vehicle. At the time of the collision, she was wearing

inappropriate footwear to safely operate a tractor-trailer and had a small dog loose in the vehicle.

        4.5     The Fort Worth Police Department found Ms. Hutchison-Ghanem at fault for this

collision. She also received a citation for failure to control speed.

        4.6     Defendant J.B. Hunt’s vehicle was entrusted to its employee, Ms. Hutchison-

Ghanem, at the time of the collision. Upon information and belief, Ms. Hutchison-Ghanem was

employed by, and acting within the course and scope of her employment with, J.B. Hunt at the

time of the collision.

        4.7     The impact caused Joshua Graybeal and A.G.’s bodies to move within the vehicle,

causing serious, and likely life-long injuries. As a result of this collision, Joshua Graybeal and

minor plaintiff A.G. have had to seek medical treatment for their injuries, including surgical

intervention.

        4.8     Plaintiffs have experienced physical pain and suffering and mental anguish in

addition to their economic damages. The impact also caused signicant     property damage to Walter

and Deborah Graybeal’s vehicle.

                                  V.
          NEGLIGENCE OF DEFENDANT THERESA HUTCHISON-GHANEM

        5.1     Ms. Hutchison-Ghanem owed a duty to the public to exercise ordinary care in the

operation of a motor vehicle on public roadways. She failed to exercise ordinary care and thus

breached his duty of care in the following ways:

                a.       Failing to keep a safe distance;

                b.       Failing to control her speed;




PLAINTIFFS’ ORIGINAL PETITION — PAGE 4 0F   11
Case 4:21-cv-00487-SDJ Document 1-3 Filed 04/12/21 Page 6 of 12 PageID #: 17




                       Failing to keep such a lookout as a person of ordinary prudence would have

                       kept under the same or similar circumstances;

                       Failing to properly and timely apply her vehicle’s brakes in order to avoid

                       the collision in question;


                       Failing to take proper evasive measures to avoid the collision;

                       Failing to take appropriate precautionary measures, including failing to

                       wear appropriate footwear, while operating a commercial vehicle;

                       Driving in a reckless manner;

                       Driver inattention;

                       Driving while distracted; and

                       Failure to give proper warning upon an impending incident.

        5.2    The Defendant’s failure to exercise ordinary care proximately caused Plaintiffs’

injuries.

                                VI.
     NEGLIGENCE PER SE OF DEFENDANT THERESA HUTCHISON-GHANEM

        6.1    For the reasons stated above, Ms. Hutchison-Ghanem recklessly drove a vehicle in

willful or wanton disregard for the safety of persons or property. Specically,      the Defendant

violated the following statutes:

               a.      In failing to yield the right-of-way resulting in an accident. TEX. TRANSP.

                       CODE ANN. §542.4045;

                       In driving in a reckless manner. TEX. TRANSP. CODE ANN. § 545.401 ;

                       In failing to keep a safe distance. TEX. TRANSP. CODE ANN. §545.062; and

                       In failing to control her speed. Tex. Transp. Code Ann. §545.35 1.




PLAINTIFFS’ ORIGINAL PETITION — PAGE 5 0F   11
Case 4:21-cv-00487-SDJ Document 1-3 Filed 04/12/21 Page 7 of 12 PageID #: 18




         Such acts and/or omissions constitute negligence per se. This negligence per se

proximately caused Plaintiffs’ injuries.

                                VII.
      GROSS NEGLIGENCE OF DEFENDANT THERESA HUTCHISON-GHANEM

        7.1    As   stated previously, Ms. Hutchison-Ghanem had a duty to exercise ordinary care

in the operation of a motor vehicle. For the reasons set forth above, she recklessly drove a vehicle

in willful or wanton disregard for the safety of persons or property. Such acts or omissions

constitute gross negligence.

        7.2    The acts and/or omissions of Ms. Hutchison-Ghanem, when viewed objectively

from the driver’s standpoint at the time of the occurrence, involved an extreme degree of risk,

considering the probability and magnitude of potential harm to others. Further, Ms. Hutchison-

Ghanem had actual, subjective awareness of the risks involved, but nevertheless proceeded with

conscious indifference to the rights, safety, or welfare of others, including the motoring public and

Plaintiffs.

        7.3    This willful or wanton disregard for the safety of persons or property proximately

caused Plaintiffs’ injuries. Thus, Ms. Hutchison-Ghanem is liable for gross negligence and

exemplary damages.

                                         VIII.
                                  RESPONDEAT SUPERIOR

        8.1    J.B. Hunt is responsible for      the actions   of Ms. Hutchison-Ghanam under     the

doctrine of respondeat superior. Plaintiffs were injured due to the negligence, negligence per se,

and gross negligence of Ms. Hutchison-Ghanem. Upon information and belief, Ms. Hutchison-

Ghanem was a J.B. Hunt employee acting in the course and scope of her employment when the

above described acts and/or omissions were committed.




PLAINTIFFS’ ORIGINAL PETITION — PAGE 6 0F   11
Case 4:21-cv-00487-SDJ Document 1-3 Filed 04/12/21 Page 8 of 12 PageID #: 19




                                        IX.
                         NEGLIGENT ENTRUSTMENT BY J.B. HUNT

       9.1        The occurrence made the basis of this suit, referred to above, and the resulting

damages were proximately caused by the negligent conduct of Theresa Hutchison-Ghanem,

acting in the course and scope of employment and on behalf of J.B. Hunt. On the occasion in

question:

             a.   Upon information and belief, Defendant J.B. Hunt was the owner of the tractor-

                  trailer operated by Ms. Hutchison-Ghanem on the date of the incident;

             b. Defendant Ms. Hutchison-Ghanem on behalf of J.B. Hunt, entrusted the vehicle to

                  Defendant Ms. Hutchison-Ghanem as a reckless or incompetent driver;

             c.   Defendant Ms. Hutchison-Ghanem was negligent on the date of the incident; and

             d.   Defendant Ms. Hutchison-Ghanem’s negligence was the proximate cause of

                  Plaintiffs’ damages.

                                   X.
         NEGLIGENT HIRING, TRAINING, SUPERVISION, AND RETENTION

       10.1       Negligent Hiring. Defendant J.B. Hunt had a duty to hire competent employees.

Upon information and belief, Defendant J.B. Hunt breached that duty by hiring Ms. Hutchison-

Ghanem, due to inadequate screening measures and/or because Ms. Hutchison-Ghanem was an

incompetent or unqualied      driver. Upon information and belief, Defendant J. B. Hunt’s failure to

perform adequate pro-employment screening measures and hiring practices and/or its hiring of an

incompetent or unqualied       driver proximately caused Plaintiff’s injuries. Furthermore, Plaintiff s

injuries are a harm of the type the law permits recovery.

       10.2       Negligent Training. Defendant J.B. Hunt had a duty to train competent employees.

Upon information and belief, Defendant J.B. Hunt breached that duty by failing to train, or by




PLAINTIFFS’ ORIGINAL PETITION — PAGE 7 0F   11
Case 4:21-cv-00487-SDJ Document 1-3 Filed 04/12/21 Page 9 of 12 PageID #: 20




inadequately training Ms. Hutchison-Ghanem. Upon information and belief, Defendant J.B.

Hunt’s training practices as they relate to Ms. Hutchison-Ghanem fell below the standard that a

reasonably prudent trucking company would have maintained. Upon information and belief, this

breach of J.B. Hunt’s duty to train competent employees proximately caused Plaintiffs’ injuries.

        10.3    Negligent Supervision. Defendant J.B. Hunt had a duty to supervise its employees.

Upon information and belief, Defendant J.B. Hunt breached that duty by failing to supervise, or

by inadequately supervising Ms. Hutchison-Ghanem. Upon information and belief, Defendant J.B.

Hunt’ s supervision as it related to Ms. Hutchison-Ghanem fell below the standard that a reasonably

prudent trucking company would have maintained. Upon information and belief, this breach               of

J.B. Hunt’s duty to supervise Ms. Hutchison-Ghanem proximately caused Plaintiffs’ injuries.

        10.4    Negligent Retention. Defendant J.B. Hunt had a duty to retain competent

employees. Upon information and belief, Defendant J.B. Hunt breached that duty by retaining Ms.

Hutchison-Ghanem, an incompetent and/or unqualied             driver. Upon information and belief,

Defendant J.B. Hunt’s retention practices as they relate to Ms. Hutchison-Ghanem fell below the

standard that a reasonably prudent trucking company would have maintained. Upon information

and belief, this breach   of J.B. Hunt’s duty     to retain competent employees proximately caused

Plaintiffs’ injuries.

                                                   XI.
                                                 DAMAGES

        11.1    Plaintiffs Joshua Graybeal and minor plaintiff A.G. sustained injuries in the

collision that occurred on February 24, 2019 as a direct and proximate result of the Defendants’

acts and omissions.

        11.2    As a direct   and proximate result   of the occurrence made   the basis   of this lawsuit,

Plaintiff Joshua Graybeal has incurred the following damages:



PLAINTIFFS’ ORIGINAL PETITION — PAGE 8 0F   11
Case 4:21-cv-00487-SDJ Document 1-3 Filed 04/12/21 Page 10 of 12 PageID #: 21




            a.   Reasonable medical care and expenses in the past. These expenses were incurred

                 by Plaintiff for the necessary care and treatment of the injuries resulting from the

                 accident complained of herein and such charges are reasonable and were usual

                 and customary charges for such services;

            b.   Reasonable and necessary medical care and expenses which will in all reasonable

                 probability be incurred in the future;

            c.   Physical pain, suffering, and mental anguish in the past and future;

            d.   Physical impairment in the past and that in reasonable probability will be

                 experienced in the future;

            e.   Loss of enjoyment of life;

            f.   Loss of household services in the past and which will in all reasonable probability

                 be incurred in the future;


            g. Loss   of earnings and earning capacity in the past; and

            h. Loss   of earnings and earning capacity which will, in all probability, be incurred in

                 the future.

       11.3      As a direct and proximate result of the occurrence made the basis of this lawsuit,

Minor Plaintiff A.G. has incurred the following damages:

       a.   Reasonable medical care and expenses in the past. These expenses were incurred by

            Plaintiff for the necessary care and treatment of the injuries resulting from the

            accident complained of herein and such charges are reasonable and were usual and

            customary charges for such services;

       b. Reasonable and necessary medical care and expenses which          will in all reasonable

            probability be incurred in the future;




PLAINTIFFS’ ORIGINAL PETITION — PAGE 9 0F     11
Case 4:21-cv-00487-SDJ Document 1-3 Filed 04/12/21 Page 11 of 12 PageID #: 22




        c.   Physical pain, suffering, and mental anguish in the past and future;

        d.   Physical impairment in the past and future;

        e.   Loss of household services in the past and which will in all reasonable probability be

             incurred in the future;

        f.   Loss of enjoyment of life;

        g. Loss    of earnings and earning capacity in the past; and

        h.   Loss of earnings and earning capacity which will, in all probability, be incurred in the

             future.

         11.4     Plaintiffs seek punitive damages for the gross negligence of Defendants J.B. Hunt

and Ms. Hutchison-Ghanem.

         11.5     Pursuant to Texas Rule   of Civil Procedure 47, Plaintiffs seek monetary relief over

$1,000,000.

         11.6     By the reasons   stated above, Plaintiffs have suffered losses and damages in a sum

within the jurisdictional limits of the Court and for which this lawsuit is brought.

                                                XII.
                                           JURY DEMAND
         12.1     Plaintiffs request their right to a jury trial afforded by the Texas Constitution and

the United States Constitution. Plaintiffs have tendered, or     will tender,   the requisite fee to the

district clerk.

                                                 XIII.
                                                PRAYER
         13.1     WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully pray that the
Defendants be cited to appear and answer herein, and that upon a nal            hearing of the cause,

judgment be entered for the Plaintiffs against Defendants, jointly and severally, for damages in




PLAINTIFFS’ ORIGINAL PETITION — PAGE 10 0F 11
Case 4:21-cv-00487-SDJ Document 1-3 Filed 04/12/21 Page 12 of 12 PageID #: 23




an amount Within the jurisdictional limits    of the Court; together with pre-judgment interest (from

the date   of injury through the date of judgment) at the maximum rate allowed by law; post-

judgment interest at the legal rate, costs of court; and such other and further relief to which the

Plaintiffs may show themselves to be entitled by law or in equity.


                                                   Respectfully submitted,

                                                   /s Kim Jones Penepacker
                                                   KIM JONES PENEPACKER
                                                   State Bar No. 24101 976
                                                   Kim@thetexaslawdog.com
                                                   MATTHEW E. AUSLBROOK
                                                   State Bar No. 24093880
                                                   Matt@thetexaslawdog.com

                                                   AULSBROOK LAW FIRM
                                                   420 E. Lamar Blvd., Ste. 110
                                                   Arlington, Texas 76011
                                                   Tel. 817.775.5364
                                                   Fax 817.381 .5892
                                                   ATTORNEYS FOR PLAINTIFFS




PLAINTIFFS’ ORIGINAL PETITION — PAGE 1 1 0F   11
